Title: Appendix VIII: To Lafayette, 17 May 1784
From: Society of the Cincinnati
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de


    
     Sir
     Philadelphia 17th May 1784
    
    The Society of the Cincinnati in a general meeting, of delegates from the respective States now held in this city, have had before them the letters which were addressed by you to the President.
    The measures you have taken to fulfill the intentions of the society are proofs of your attachment, and obligations on the Society.
    The permission of his most Christian Majesty for His Generals, & Colonels and also for His Admirals to wear the order of the Cincinnati, is a real distinction to the society; and is considered as an obliging instance of his Majesty’s condescension.
    You will see Sir by the Papers which will be sent to the Society in
     
     france, that the Institution of the Society of the Cincinnati has necessarily undergone some alterations and amendments; and you will see also, in the Circular Letter, the reasons for such alterations being made.
    By the Institution, as it is now recommended for concurrence and confirmation to all the State meetings and to the meeting in France, “It is provided that all the Generals and Colonels of Regiments & Legions of the Land forces, and all the Admirals and Captains of the Navy ranking as Colonels, who cooperated with the armies of the United States &c. are admitted into the Society[”]: and it was so expressed as well to comprehend all the gentlemen mentioned in the Memorial of Count D’Estaing as several other commanders & Captns of Squadrans and Frigates who had done essencial service under the orders of His Excellency the Chevalier De La Luzerne; and also Mr De Tarlé and Colonel Lameth who here heretofore supposed not eligible to become Members—an explanatory resolve of the meeting hath been entered into purposely to express the sense of the society respecting the claims of those gentlemen—a Copy of which will also be sent to you with several memorials, upon which this meeting cannot decide—The meetings of the society in France being now distinctly considered in all respects of the same authority as the state meetings, no claims will in future be determined in the general meeting, and all claimants must apply to the meeting of the State, or Country, where they reside—Those meetings alone are to judge of the qualifications of members of this society and to execute the benevolent intentions of our Institution.
    It is a subject of concern to this meeting that so good an Officer as Admiral De Vandreuil shod have been omitted by mistake—But as he is now included in the society, an error which we lament, should not induce him to decline the association.
    You have the thanks of this meeting for your attention to the Honor of the Society,
    
     Signed in general meeting.
    
   